 



Exhibit 10.6
CONSULTING AGREEMENT
 
 
     THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of
September 28, 2007 between Luminent Mortgage Capital, Inc. (the “Company”), a
Maryland corporation, and Eleanor Cornfeld Melton, a sole proprietor (the
“Consultant”).
Recitals:
 
     The parties hereto desire to enter into this Agreement to set forth the
basis on which the Consultant will perform consulting services for the Company
and with respect to certain other matters in connection with such engagement,
all as set forth more fully in this Agreement.
     NOW, THEREFORE, in consideration of the premises and covenants set forth
herein, and intending to be legally bound hereby, the parties to this Agreement
hereby agree as follows:
     1.      Engagement. The Company hereby engages the Consultant as a
consultant to the Company, and the Consultant hereby accepts such engagement, in
each case on the terms and conditions set forth in this Agreement.
     2.      Duties. As a consultant to the Company, the Consultant agrees to
perform services as mutually-agreed upon by the parties. The Consultant will
perform her services under this Agreement at a location of the Consultant’s
discretion. The Consultant shall report to such person(s) as the Company may
designate from time to time. All services will be performed in a good and
workmanlike manner, all deliverables will be original works created by
Consultant (except to the extent otherwise mutually agreed) of good and
professional quality, and all services and deliverables will conform with the
mutually-agreed specifications or statement of work.
     3.      Term.
          (a)      Initial Term. Subject to Sections 5 and 6, the term of the
Consultant’s engagement hereunder shall commence on the date hereof and shall
continue until the earlier to occur of (i) the completion of the Consultant’s
duties as set forth in Section 2 or (ii) the termination of this Agreement by
either party pursuant to subsections (b) and (c).
          (b)      Termination for Cause. Either party, upon written notice to
the other, may terminate this Agreement at any time in the event there has been
a material breach of

 



--------------------------------------------------------------------------------



 



the terms of this Agreement and such breach has not been cured within ten days
after written notice of such breach by the non-breaching party to the breaching
party. In the event of such termination by the Company, subject to any claim of
setoff, the Company will pay the Consultant for services rendered up to the date
of termination, along with unreimbursed expenses, and the Consultant shall not
be entitled to any other or further compensation from the Company.
          (c)      Termination Without Cause. Either party may terminate this
agreement at any time without cause by providing the other party with ten days’
prior written notice of the date of termination. In the event of such
termination by the Company, subject to any claim of setoff, the Company will pay
the Consultant for services rendered to the date of termination, along with
unreimbursed expenses, and the Consultant shall not be entitled to any other or
further compensation from the Company. Payment for partially completed work
performed prior to termination by Consultant without cause will be subject to
the usability of the work product to the Company and the remaining costs to
complete the work, plus the amounts paid to Consultant, not exceeding the
previously agreed price for the work.
     4.      Compensation.
          (a)      Consulting Fees. In consideration of the services to be
performed hereunder, the Consultant shall be paid a consulting fee at the rate
of $200 per hour, unless otherwise agreed to by the parties in writing. Within
ten business days following the end of each month during the Term of the
Agreement, the Consultant shall submit a detailed monthly invoice to the Company
setting forth the time spent and the services rendered by the Consultant during
the prior month. The Company will pay the invoice within 30 days after receipt.
In consideration of entering into this Agreement, the Company shall pay the
Consultant a retainer fee of $2,000. This amount will be credited toward the
payment of future invoices.
          (b)      Reimbursement of Expenses. The Consultant shall be reimbursed
for out-of-pocket expenses reasonably incurred by her in performing the
consulting services contemplated by this Agreement, provided that such expenses
in excess of $100 shall have been approved in advance by the Company and are
documented and submitted in accordance with the reimbursement policies of the
Company as in effect from time to time.
          (c)      Entire Compensation. Notwithstanding anything to the contrary
set forth herein, the compensation provided for in this Section 4 shall
constitute full payment for the services to be rendered by the Consultant to the
Company under this Agreement.

-2-



--------------------------------------------------------------------------------



 



5.     Non-Disclosure and Non-Competition
          (a)      Non-Disclosure. The Consultant acknowledges that, in the
course of performing services for the Company, the Consultant may obtain
knowledge of the Company’s business plans, processes, software, know-how, trade
secrets, methods, models, prototypes, improvements, disclosures, customer and
supplier lists, names and positions of employees and/or other proprietary and/or
confidential information of the Company (collectively, the “Confidential
Information”). The Consultant agrees to keep the Confidential Information secret
and confidential and not to publish, disclose or divulge any Confidential
Information to any other person, or use any Confidential Information for the
Consultant’s own benefit or to the detriment of the Company, or for any purpose
other than in connection with the performance of consulting services to the
Company, without the prior written consent of the Company, whether or not such
Confidential Information was discovered or developed by the Consultant. The
Consultant also agrees not to divulge, publish or use any proprietary and/or
confidential information of others that the Company is obligated to maintain in
confidence.
          (b)      Non-Competition. The Consultant agrees that, during the term
of the Consultant’s engagement by the Company under this Agreement and for a
period of one year from and after the termination of this Agreement, neither the
Consultant nor any corporation or other entity in which the Consultant may be
interested as a partner, trustee, director, officer, employee, agent,
shareholder, lender of money or guarantor shall, at any time during such period:
(a) solicit, entice, or in any way divert any of Company’s customers to do
business with any competitive business (as herein defined) or (b) solicit, hire,
contract for services or otherwise employ, directly or indirectly, any of the
employees of the Company while in the Company’s employ; provided, however, that
nothing herein contained shall be deemed to prevent the Consultant from
investing in or acquiring one per cent or less of any class of securities of any
company if such class of securities is listed on a national securities exchange.
For purposes of this Section 5(b), the term “competitive business” shall mean a
business that is engaged in the investing in mortgage-backed securities
purchased in the secondary market, the acquisition and securitization of
mortgage loans and investments in residential mortgages that have credit ratings
of below AAA.
     6.      Company Documentation. All deliverables and other works prepared by
the Consultant for the Company hereunder will be works made for hire and all
proprietary rights therein, including any copyrights, trade secrets or other
intellectual property rights, will belong to the Company. To the extent any
deliverable or work prepared by the Consultant for the Company hereunder does
not constitute a work made for hire under applicable law, the Consultant hereby
irrevocably assigns to the Company all right, title and interest therein. The
Consultant shall hold in a fiduciary capacity for the benefit of the Company all
documentation, programs, data, records, research materials, drawings,

-3-



--------------------------------------------------------------------------------



 



manuals, disks, reports, sketches, blueprints, letters, notes, notebooks and all
other writings, electronic data, graphics and tangible information and materials
of a secret, confidential or proprietary information nature relating to the
Company or the Company’s business that are, at any time, in the possession or
under the control of the Consultant, including, without limitation, all
deliverables and work in progress on deliverables.
     7.      Injunctive Relief. The Consultant acknowledges that compliance with
the agreements in Sections 5 and 6 is necessary to protect the good will and
other proprietary interests of the Company and that the Consultant has been and
will be entrusted with highly confidential information regarding the Company and
its technology and is conversant with the Company’s affairs, its trade secrets
and other proprietary information. The Consultant acknowledges that a breach of
the agreements in Sections 5 and 6 will result in irreparable and continuing
damage to the Company for which there will be no adequate remedy at law; and the
Consultant agrees that, in the event of any breach of the aforesaid agreements,
the Company and its successors and assigns shall be entitled to injunctive
relief and to such other and further relief as may be proper.
     8.      Representations and Warranties.
               (a)      Representations of the Company. As an inducement to the
Consultant to enter into this Agreement, the Company represents and warrants to
the Consultant as follows:
                    (i)      The Company is a corporation duly organized and
validly existing under the laws of the State of Maryland and has all requisite
corporate power to enter into this Agreement.
                    (ii)      Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein or
therein nor compliance by the Company with any of the provisions hereof or
thereof will: (i) violate any order, writ, injunction, decree, law, statute,
rule or regulation applicable to it or (ii) require the consent, approval,
permission or other authorization of, or qualification or filing with or notice
to, any court, arbitrator or other tribunal or any governmental, administrative,
regulatory or self-regulatory agency or any other third party.
                    (iii)      This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company, enforceable in accordance with its terms.
          (b)      Representations of the Consultant. As an inducement to the
Company to enter into this Agreement, the Consultant hereby represents and
warrants to the Company as follows:

-4-



--------------------------------------------------------------------------------



 



                    (i)     The Consultant has all requisite power and authority
to enter into this Agreement.
                    (ii)     Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein nor
compliance by the Consultant with any of the provisions hereof will: (i) violate
any order, writ, injunction, decree, law, statute, rule or regulation applicable
in any respect to the Consultant or with respect to the consulting services to
be rendered by the Consultant hereunder or the assignment of the Inventions
contemplated hereby or (ii) require the consent, approval, permission or other
authorization of, or qualification or filing with or notice to, any court,
arbitrator or other tribunal or any governmental, administrative, regulatory or
self-regulatory agency or any other third party.
                    (iii)     The Consultant is not a party to or otherwise
subject to any agreements or restrictions that would prohibit her from entering
into this Agreement and carrying out the transactions contemplated by this
Agreement in accordance with the terms hereof, and this Agreement and the
transactions contemplated hereby will not infringe or conflict with, and are not
inconsistent with, the rights of any other person or entity.
                    (iv)     This Agreement has been duly executed and delivered
by the Consultant and constitutes the legal, valid and binding agreements of the
Consultant enforceable in accordance with its terms.
     9.      Survival of Representations, Warranties and Covenants. The
provisions of Sections 5 (Non-Disclosure and Non-Competition), 6 (Company
Documentation), 7 (Injunctive Relief), 8 (Representations and Warranties), 9
(Survival of Representations, Warranties and Covenants) and 11 (Independent
Contractor) shall survive the termination of this Agreement.
     10.     Other Agreements. This Agreement shall not supersede any existing
confidentiality or nondisclosure agreements between the Consultant and the
Company.
     11.     Independent Contractor. The parties intend that the Consultant
shall render services hereunder as an independent contractor, and nothing herein
shall be construed to be inconsistent with this relationship or status. The
Consultant shall not be entitled to any benefits paid by the Company to its
employees. The Consultant shall be solely responsible for any tax consequences
applicable to her by reason of this Agreement and the relationship established
hereunder, and the Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to the Consultant’s performance of consulting services hereunder.

-5-



--------------------------------------------------------------------------------



 



     12.      Third-Party Beneficiaries. This Agreement is not intended to
create, and does not create, in any person other than the Company any right
against Consultant, whether as a third-party beneficiary or otherwise.
     13.      Amendments. Any amendment to this Agreement shall be made in
writing and signed by the parties hereto.
     14.      Enforceability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be unless
such invalidity or unenforceability would frustrate the essential purposes of
the parties in entering into this Agreement.
     15.      Construction. This Agreement shall be construed and interpreted in
accordance with the internal laws of the Commonwealth of Pennsylvania.
     16.      Assignment.
          (a)      By the Company. The rights and obligations of the Company
under this Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company.
          (b)      By the Consultant. This Agreement and the obligations created
hereunder may not be assigned by the Consultant.
     17.      Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by certified mail, postage
prepaid; by an overnight delivery service, charges prepaid; or by confirmed
telecopy; addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:
     If to the Company:
               Luminent Mortgage Capital, Inc.
               One Commerce Square, 21st Floor
               2005 Market Street
               Philadelphia, PA 19103
               Attention: S. Trezevant Moore, Jr.

-6-



--------------------------------------------------------------------------------



 



     If to the Consultant:
               Eleanor Cornfeld Melton
               330 Javes Road
               Milford, NJ 08848
Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
     18.     Waivers. No claim or right arising out of a breach or default under
this Agreement shall be discharged in whole or in part by a waiver of that claim
or right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or her or her duly authorized agent. A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the date first above written.

            LUMINENT MORTGAGE CAPITAL, INC.
      By:   /s/ S. Trezevant Moore, Jr.         S. Trezevant Moore, Jr., CEO    
         

                  /s/ Eleanor Cornfeld Melton       Eleanor Cornfeld Melton    
       

-7-